DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species F, claims 1-4, 6, and 15-21 in the reply filed on December 8, 2020 is acknowledged.
Claims 5, and 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2020.

Claim Objections
Claims 2, 3, and 17 are objected to because of the following informalities: 
Claim 2 recites “having Etendue equal to or less than Etendue of the light guide”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “having an Etendue equal to or less than an Etendue of the light guide”.
Claim 3 recites “wherein a coupling optical system that couples the light ray with an incident angle having been controlled relative to the light guide, to the light guide is disposed in the coupling section”. The Examiner is unsure, but believes that “wherein a coupling optical system that couples the light ray to the light guide is disposed in the coupling section, having a light ray with an incident angle having been controlled relative to the light guide
Claim 17 recites “a change ratio of a size of the image”. The Examiner is uncertain, but believes that “a change in ratio of a size of the image” may be the correct words to use here. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"coupling section" in claims 1, 3, 5, 6, 8, 9, 11, 13, 15, 19, 20, and 21.
“coupling optical system” in claims 3, 5, and 8
“reflective optical system” in claim 5
“refractive optical system” in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification by the Applicant , in which the corresponding structure is:
A collimator lens 131 and the incident angle adjusting mechanism 133, as described in Applicant’s specification [0077]
A fixed magnification optical system as described in Applicant’s specification [0078]
A mirror, as described in Applicant’s specification [0091]
A structure mirror or a structure prism, as described in Applicant’s specification [0104]
as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 16, 19, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0310047 to Kasamatsu et al. (hereinafter Kasamatsu).
Regarding claim 1, Kasamatsu discloses an endoscope light source (Fig. 21-light source apparatus 14), comprising: 
a light source section that emits light from at least one or more solid light sources (Fig. 21-visible light lamp 50); 
a coupling section (See Examiner’s annotated Fig. 21; Fig. 21- aspherical lens 51, white light zoom lens 71, collimating lens 55 a, collimating lens 55 b, magnification lens 54 a and magnification lens 54 b)

    PNG
    media_image1.png
    364
    653
    media_image1.png
    Greyscale

 capable of connecting with a light guide connected to an endoscope (paragraph 0168- Also in the light source apparatus 14 according to the eighth embodiment, one set of near infrared laser diode, magnification lens, and collimating lens may be shifted by a predetermined shifting mechanism to change the incident angle of the excitation light on the light incident end face 60 of the light guide LG); and 
(Fig. 7- CPU 48; Paragraph 0073 -The CPU 48 performs overall control of the system).
Regarding claim 3, Kasamatsu discloses the claimed invention as discussed above concerning claim 1, and Kasamatsu further discloses wherein a coupling optical system that couples the light ray with an incident angle having been controlled relative to the light guide, to the light guide is disposed in the coupling section (Fig. 21- collimating lens 55a, 55b).
Regarding claim 6, Kasamatsu discloses the claimed invention as discussed above concerning claim 1, and Kasamatsu further discloses wherein an incident angle of the light ray is changed by changing an angle formed by an optical axis of the coupling section and an optical axis of the light guide (paragraph 0168 - Also in the light source apparatus 14 according to the eighth embodiment, one set of near infrared laser diode, magnification lens, and collimating lens may be shifted by a predetermined shifting mechanism to change the incident angle of the excitation light on the light incident end face 60 of the light guide LG, instead of providing a plurality of sets of near infrared laser diodes, magnification lenses and collimating lenses. Here, the set of near infrared laser diode, magnification lens, and collimating lens is shifted to a predetermined direction (circumferential direction of a circle with the center of the light incident end face 60 of the light guide LG as the center thereof) by a shifting mechanism such that the optical axis thereof is inclined at a plurality of angles with respect to the direction perpendicular to the light incident end face 60 of the light guide LG).
Regarding claim 16, Kasamatsu discloses the claimed invention as discussed above concerning claim 1, and Kasamatsu further discloses wherein in a case where a field angle when an image captured by the endoscope is displayed on a display screen (paragraph 0104-The monitor 4 displays an ordinary image based on the inputted display control signals), has changed, an incident angle of the light ray changes in accordance with a change of the field angle (paragraph 0018- the exit angle changing section may change the incident angles by changing a focal length of the incident angle changing optical system; The Examiner notes that changing the focal length would also change the field angle).
Regarding claim 19, Kasamatsu discloses the claimed invention as discussed above concerning claim 1, and Kasamatsu further discloses wherein the control section performs control so as to make an incident angle of a light ray that enters the light guide in the coupling section, changeable on a basis of an operation of a user (paragraph 0151- Although FIG. 15 indicates two angles as the incident angles on the light incident end face 60 of the light guide LG, that is, two positions as the positions of the mirror 75 . The invention is not limited to this and the amount and direction to the condenser lens 73 or visible light lamp 50 ) of the shift may be set arbitrarily by the user; paragraph 0095- Note that the focal length of the zoom lens 57 at this time has been set to a value according to the exit angles of the ordinary light L 1 and excitation light L 2 set by the user through the operation unit 46; paragraph 0110- Then, after displaying the fluorescence image in the manner described above, if the user desires to change the exit angle of the ordinary light L 1 or excitation light L 2 , an instruction to change the exit angle of the ordinary light L 1 or excitation light L 2 is set and entered in the operation unit 46).
Regarding claim 20, Kasamatsu discloses a control method of an endoscope light source (paragraph 0088- the method of controlling the exit angles of the ordinary light L 1 and excitation light L 2; Fig. 1- rigid endoscope imaging device 10), comprising: 
guiding a light ray (paragraph 0054- a rigid endoscope imaging device 10 for guiding and projecting ordinary light and excitation light emitted from the light source apparatus 2 to an examination area) emitted from a light source section that emits light from at least one or more solid light sources (Fig. 21- visible light lamp 50), to a coupling section capable of connecting with a light guide connected to an endoscope (Fig. 21- aspherical lens 51; paragraph 0168- Also in the light source apparatus 14 according to the eighth embodiment, one set of near infrared laser diode, magnification lens, and collimating lens may be shifted by a predetermined shifting mechanism to change the incident angle of the excitation light on the light incident end face 60 of the light guide LG), and changing an incident angle of a light ray that enters the light guide in the coupling section (paragraph 0168 - Also in the light source apparatus 14 according to the eighth embodiment, one set of near infrared laser diode, magnification lens, and collimating lens may be shifted by a predetermined shifting mechanism to change the incident angle of the excitation light on the light incident end face 60 of the light guide LG, instead of providing a plurality of sets of near infrared laser diodes, magnification lenses and collimating lenses. Here, the set of near infrared laser diode, magnification lens, and collimating lens is shifted to a predetermined direction (circumferential direction of a circle with the center of the light incident end face 60 of the light guide LG as the center thereof) by a shifting mechanism such that the optical axis thereof is inclined at a plurality of angles with respect to the direction perpendicular to the light incident end face 60 of the light guide LG).
Regarding claim 21, Kasamatsu discloses an endoscope apparatus (Fig. 1-rigid endoscope system 1), comprising: 
an endoscope (Fig. 1- rigid endoscope imaging device 10) that is inserted in an inside of an examination object, images an inside of the examination object (paragraph 0055-e rigid endoscope imaging device 10 includes a body cavity insertion section 30 to be inserted into a body cavity and imaging unit 20 for capturing an ordinary image and a florescence image of an examination area guided by the body cavity insertion section 30), and propagates an obtained captured image to a display apparatus (Fig. 1- monitor 4; paragraph 104 - the monitor 4 displays an ordinary image based on the inputted display control signals).
a light source section that emits light from at least one or more solid light sources as illumination light used when the endoscope images an inside of the examination object (Fig. 21 – visible light lamp 50); 
a coupling section (See Examiner’s annotated Fig. 21; Fig. 21- aspherical lens 51, white light zoom lens 71, collimating lens 55 a, collimating lens 55 b, magnification lens 54 a and magnification lens 54 b

    PNG
    media_image1.png
    364
    653
    media_image1.png
    Greyscale

capable of connecting with a light guide connected to the endoscope (paragraph 0168- Also in the light source apparatus 14 according to the eighth embodiment, one set of near infrared laser diode, magnification lens, and collimating lens may be shifted by a predetermined shifting mechanism to change the incident angle of the excitation light on the light incident end face 60 of the light guide LG); and
(Fig. 7- CPU 48; Paragraph 0073 -The CPU 48 performs overall control of the system).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0310047 to Kasamatsu et al. (hereinafter Kasamatsu) in further view of U.S. Publication No. US 2011/0149246 to Artsyukhovich. 
Regarding claim 2, Kasamatsu discloses the claimed invention as discussed above concerning claim 1, but Kasamatsu does not expressly teach wherein the solid light source is a light source having Etendue equal to or less than Etendue of the light guide.
However, Artsyukhovich teaches of an analogous endoscopic device wherein the solid light source is a light source having Etendue equal to or less than Etendue of the light guide (paragraph 0012 -Because photonic lattice LEDs are relatively-low etendue sources, there is a high degree of efficiency when such a source drives the relatively-low etendue optical fibers necessitated by the high gauge cannulas desirable for an endo-illuminator; The Examiner deems the Etendue of the light source having Etendue less than the Etendue of the light guide as an optional limitation due to the recitation of “or” and therefore not required by the device of Artsyukhovich).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kasamatsu of a solid light source and a light guide to include the solid light source and light guide having equal Etendue, as taught by Artsyukhovich. It would have been advantageous to make the combination in order to ensure that there is a sufficient degree of coupling of the light radiated by the light source into the optical fiber so as to illuminate the surgical field in the eye with an adequate level of lumens (paragraph 0012 of Artsyukhovich).
Claims 4 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0310047 to Kasamatsu et al. (hereinafter Kasamatsu) in further view of U.S. Publication No. 2015/0335232 to Ito et al. (hereinafter Ito). 
Regarding claim 4, Kasamatsu discloses the claimed invention as discussed above concerning claim 1, and Kasamatsu further discloses wherein the light source section emits white light by mixing colors of light from one solid light source (paragraph 0075- As illustrated in FIG. 4, the light source apparatus 2 includes a visible light lamp 50 (corresponding to second light source) for emitting ordinary light (white light) L 1 which includes wavelengths of a broad range of 400 to 700 nm as diffused light; paragraph 0076- As for the visible light lamp 50, for example, a xenon lamp is used).
Although Kasamatsu discloses wherein the light source section emits white light by mixing colors of light from one solid light source, Kasamatsu does not expressly teach wherein  emits white light by mixing colors of light from two or more solid light sources.
However, Ito teaches of an analogous endoscopic device wherein the wherein the light source section (Fig. 1 - light source section 120) emits white light by mixing colors of light from two or more solid light sources (Fig. 1 - first semiconductor laser light source (LD) 121, a second semiconductor laser light source (LD) 122, a third semiconductor laser light source (LD) 123, and a fourth semiconductor laser light source (LD) 124; paragraph 0056-For example, when the first to fourth semiconductor laser light sources are combined, mixing of light emitted from the laser light sources with substantially equal intensity results in a substantially white light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the single xenon lamp of Kasamatsu for the multiple semiconductor laser light sources of Ito. It would have been advantageous to make the combination in order to use a light source with a small size and low power consumption and to have a higher intensity of light and diversification of wavelengths (paragraph 0049 of Ito). 
Regarding claim 15, Kasamatsu discloses the claimed invention as discussed above concerning claim 1, and Kasamatsu further discloses wherein a light ray emitted from the light source section is propagated to the coupling section by a multi-mode optical fiber (paragraph 0060 - The light guide LG is constituted, for example, by a multimode optical fiber bundle).
Kasamatsu does not expressly teach a multi-mode optical fiber with a core diameter of 10 um or more.
However, Ito teaches of an analogous endoscope including a multi-mode optical fiber with a core diameter of 10 um or more (paragraph 0059- General multimode type optical fibers have a core diameter of several ten to about 200 μm). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical fiber of Kasamatsu to include a core diameter of several ten to about 200 μm, as taught by Ito. It would have been advantageous to make the combination to improve the entrance rate of the laser light emitted from the semiconductor laser light source, and for the ease of bending and diametrical reduction of the insertion portion (paragraph 0059 of Ito). 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0310047 to Kasamatsu et al. (hereinafter Kasamatsu) in further view of WO 2014194317 A1 to Arya et al. (hereinafter Arya).
Regarding claim 17, Kasamatsu discloses the claimed invention as discussed above concerning claim 16, and Kasamatsu further discloses images on the display screen (Fig. 4C- paragraph 0104- The monitor 4 displays an ordinary image based on the inputted display control signals).
Kasamatsu does not expressly teach wherein a size of an illumination region is changed in accordance with a change ratio of a size of the image on the display screen.
However, Arya teaches of an analogous endoscopic device wherein a size of an illumination region is changed in accordance with a change ratio of a size of the image (paragraph 0103- By varying or adjusting the solid angle 336, a laser target area 338 may be adjusted to vary the intensity of the laser light energy; The Examiner notes that changing the solid angle would change the field angle, which would correspond to a change ratio of the size on an image, as described in Applicant’s spec [0049]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kasamatsu to include the teachings of the images on the display to include the teachings of Arya of the illumination region changing due to a change in the field angle. Doing so would change the ratio of the image size of the display screen when the illumination region changes, and it would have been advantageous to make the combination in order to form a desired illumination pattern (paragraph 0103 of Arya).
Regarding claim 18, Kasamatsu, as modified by Arya, teaches the claimed invention as discussed above concerning claim 17, but Kasamatsu, as modified by Arya, does not teach wherein an intensity of a light ray emitted from the light source section is changed in accordance with a change of a size of the illumination region.
However, Arya teaches of an analogous endoscopic device wherein an intensity of a light ray emitted from the light source section is changed in accordance with a change of a size of the illumination region (paragraph 0103- By varying or adjusting the solid angle 336, a laser target area 338 may be adjusted to vary the intensity of the laser light energy; The Examiner notes that a changing in the solid angle would correspond to a change in the size of the illumination region).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kasamatsu of the light source section to include the teachings of Arya of the intensity changing due a change of the size of illumination region. It would have been advantageous to make the combination in order to form a desired illumination pattern (paragraph 0103 of Arya).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795